Citation Nr: 0721872	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis, cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for left foot pes planus with plantar fasciitis.

3.  Entitlement to service connection for a right foot 
disability, to include pes planus with plantar fasciitis.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the Fort 
Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran claimed in an August 2006 statement entitlement 
to service connection for chemical sensitivity, gall stones, 
high cholesterol, hypertension, tachycardia, an acquired 
gynecological condition to include pre-eclampsia, human 
papilloma virus (HPV), and cervical dysplasia, fibromyalgia, 
to include multiple joint pain, and heart murmur.  These 
matters are hereby referred to the RO for appropriate action. 

The issues of service connection for a right shoulder 
disability, headaches, and low back disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Traumatic arthritis of the cervical spine is manifested 
by pain and slight limitation of motion.

2.  Left foot pes planus with plantar fasciitis is manifested 
by pain on use.

3.  A right foot disability, to include pes planus with 
plantar fasciitis, was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
right foot disability otherwise related to such service.

4.  A chronic psychiatric disorder manifested by depression 
was not present during service and is not shown to be 
otherwise related thereto.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for traumatic arthritis of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5010-5290 
(in effect prior to September 26, 2003), 5237 (effective 
September 26, 2003).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for left foot pes planus with plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5276 
(2006).


3.  A right foot disability, to include pes planus with 
plantar fasciitis, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Depression was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In letters dated in June 
2002 and March 2004, the veteran was notified of the 
information and evidence needed to substantiate and complete 
her claim, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to her claim.  
Collectively, the June 2002 and March 2004 letters advised 
the veteran to send additional information or evidence within 
30 days of the date of the letter and that she should make 
sure VA received the additional evidence within one year from 
the date of the letter.  The veteran was also advised to let 
VA know if there is evidence or information that she thought 
would help support her claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran both in June 2002 prior to the rating 
decision, and in March 2004 after the rating decision.  The 
veteran did receive proper VCAA notice prior to the initial 
rating decision denying her claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available VA medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3). For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, given 
the determination as to the present claims, the Board finds 
that this constitutes harmless error.    

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in the case presently on appeal, the 
rating issue on appeal involves the propriety of an original 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the Board has assessed the level of 
disability from the date of initial application for service 
connection to the present, determining whether the level of 
impairment warrants different disability ratings at different 
times over the life of the claim - a practice known as 
"staged rating."  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Cervical Spine

By rating decision in May 2003, the veteran's cervical spine 
was initially rated as 10 percent disabling pursuant to 38 
C.F.R § 4.71(a), Diagnostic Code 5010-5290.  By regulatory 
amendment effective September 26, 2003, substantive changes 
were made to the schedular criteria for evaluation of 
diseases and injuries of the spine.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

The Board notes that the RO addressed the amendments in June 
2004 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the old version of the rating criteria, limitation of 
motion of the cervical spine is assigned a 10 percent rating 
for slight limitation of motion; a 20 percent rating for 
moderate limitation of motion; and a 30 percent for severe 
limitation of motion under Diagnostic Code 5290.  

Under other potential diagnostic codes such as 5287, 
ankylosis of the cervical spine is assigned a 30 percent 
rating for favorable ankylosis and a 40 percent rating for 
unfavorable ankylosis.  

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; a 20 percent 
rating is assigned for forward flexion of the cervical spine 
is greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; a 50 
percent rating is awarded for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

On VA examination in April 2003, the veteran reported her 
pain as 2 to 3 on a scale of 1 to 10.  Upon physical 
examination, flexion was 40 degrees with complaints of pain 
radiating to the right scapula towards the right shoulder and 
down the thoracic spine.  Extension was 40 degrees with pain.  
Rotation was 80 degrees bilaterally and lateral bend was 30 
degrees bilaterally with complaints of right-sided paraspinal 
muscle pain.  The veteran was diagnosed with cervical-spine 
injury due to a motor vehicle accident.  A computed axial 
tomography (CAT) scan showed mild osteoarthritis of the 
cervical spine.  May 2003 x-rays, however, showed normal 
cervical spine.  

The veteran was seen on several occasions at River's Edge 
Physical Therapy from August 2003 to September 2003 for 
treatment of subjective complaints of pain of her cervical 
spine.  At the time of the August 2003 physical therapy 
evaluation, the veteran reported to Jeff Swift, R.P.T. flare-
ups of pain over a week and a half which made it difficult 
for her to sleep.  The physical therapist noted that the 
veteran had a normal gait pattern and normal thoracolumbar 
range of motion with no motion deficit at the cervical spine.  
He further noted that palpation over the cervical spinous 
processes did not elicit any discomfort and that the cervical 
paraspinal musculature did not elicit any discomfort.        

In October 2003, the veteran was seen again at the River's 
Edge Physical Therapy by Jeff Swift, R.P.T. for cervical pain 
and flare-ups that she had for a week at that time.  Upon 
objective examination, it was noted that the veteran's 
cervical spine was side bent slightly to the right, but with 
no significant motion deficits at the cervical spine.  
Neurological assessment appeared normal to the physical 
therapist.  For a treatment plan, he wanted the veteran 
instructed on proper posturing at her cervical spine since 
she tended to posture her cervical spine in right-side 
bending.  The goal was to resolve and/or significantly reduce 
the veteran's complaint of right cervical thoracic and lumbar 
discomfort.      

The veteran was afforded a VA examination in June 2004.  The 
examiner noted that the veteran denied any increased pain 
since the last examination, but rather was seeking an 
increase because her pain did not improve.  It was 
additionally noted that the March 2003 CAT scan and x-rays of 
the spine were negative.  Her June 2003 electromyography 
(EMG) of her right upper extremity was normal.  She 
experienced what she described as constant "dull" pain.  At 
rest, she described pain at the right postural lateral neck 
base a 5 to 6 on a scale of 1-10 approximately twice a month.  
The veteran denied any diminishment of range of motion of her 
neck, however.  She took medication for flare-up pain.  

Physical examination revealed that the veteran's cervical 
spine was straight with no palpable tenderness anywhere about 
the occipital region or cervical or upper thoracic 
paravertebral structures.  There were no palpable tenderness 
of either trapezii or of the posturolateral right shoulder or 
shoulder girdle.  Neck strength against resistance of the 
examiner's hands was 5/5 in all directions.  There was no 
guarding during the examination including with range of 
motion maneuvers and with strength testing.  The active neck 
ranges of motion were as follows: 55 degree forward flexion; 
45 degree extension with pain; 35 degree left lateral flexion 
with pain; 55 degree right lateral flexion; full active 
rotation and 80 degrees bilaterally with pain both 
directions.  Posture was deemed poor with the veteran's 
sitting position slumped extremely forward with her neck 
protruding forward for all of the examination.  

A rating in excess of 10 percent under the prior Diagnostic 
Code is not warranted.  Under Diagnostic Code 5290, the 
veteran's limitation of motion of the cervical spine is 
neither severe nor pronounced to warrant a 20 percent and 30 
percent disability rating, respectively.  At the April 2003 
VA examination, the veteran exhibited slight limitation of 
motion.  Although the veteran's forward flexion and extension 
was 5 degrees short of a normal range of motion, and her 
right and left lateral flexion were 15 degrees short of the 
normal range of motion, her lateral rotation had normal range 
of motion.  It is further noted that overall, the veteran had 
a normal combined range of motion at the June 2004 VA 
examination even though her left lateral flexion fell 10 
degrees below normal range of motion.    

Additionally, other Diagnostic Codes are not applicable in 
this case.  Diagnostic Code 5287 is not for application since 
the veteran has not been diagnosed with ankylosis.  In 
addition, although mild osteoarthritis was detected in the 
veteran's April 2003 CAT scan, Diagnostic Codes 5003 and 5010 
are not for application since the maximum disability rating 
is 10 percent.

Based on the pertinent medical evidence of record, under the 
general rating formula for disease and injuries of the spine, 
Diagnostic Codes 5235-5243, a higher rating in excess of 10 
percent is not warranted.  A 20 percent rating is not 
warranted since there is no evidence of forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; and there is no evidence the veteran has not 
have muscle spasms or guarding.  In addition, there is also 
no evidence of forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine to warrant the next higher rating of 30 
percent.  A rating of 40 percent, 50 percent, or 100 percent 
are not warranted since there is no evidence of any 
ankylosis.  

There is no evidence of record of any current neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  There appears 
to be no neurological symptoms which would warrant a separate 
compensable rating.  The October 2003 private medical record 
from River's Edge Physical Therapy shows that the veteran's 
neurological assessment appeared normal; and various private 
and VA treatment records are silent for any complaints of, 
diagnosis of, or treatments for any neurological 
abnormalities.  

Although the veteran's range of motion had improved from the 
time of her April 2003 VA examination, it is noted that 
staged ratings are not for application since the veteran's 
cervical spine is contemplated by the existing 10 percent 
rating during the entire time period in question.  

The Board acknowledged that the veteran has chronic neck pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra. However, a higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 10 percent.  Her June 2004 VA examination 
reveals that the veteran had full range of motion with the 
exception of her left lateral flexion.  Further, in her June 
2004 VA examination the veteran denied any diminishment of 
range of motion of her neck.  Thus, any pain affecting 
function of the cervical spine is not shown to a degree 
beyond that contemplated by the current schedular evaluation 
assigned to this disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Collectively, in letters received in 
September 2003 and August 2006, the veteran noted that she 
had not been gainfully employed since discharge from service 
due to her inability to stand for prolonged periods and lift, 
but noted that she was a student pursuing an undergraduate 
degree.  She revealed that she was withdrawing from the 
nursing degree program to pursue another degree that would 
accommodate her inability to stand or sit for any extended 
period of time.  As she is able to find another degree that 
accommodated her, nothing precludes the veteran from pursuing 
employment that would also be as accommodating.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left Foot

The veteran's service-connected left foot pes planus with 
plantar fasciitis is rated under Diagnostic Code 5276.  
Pursuant to this code, pes planus warrants a 10 percent 
evaluation when moderate; weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
20 percent evaluation may be assigned for severe unilateral 
pes planus manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A maximum 
30 percent evaluation may be assigned for pronounced 
unilateral pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2006).

In May 2003, the veteran was seen at the VA for a 
consultation for pain.  It was noted that the veteran had a 
non-weight bearing normal arch morphology without pain to 
range of motion, and no restriction to motions noted.  The 
veteran was diagnosed with planter fasciitis with left limb 
length shorter than the right.  The veteran was also 
diagnosed with pes planus bilaterally.  

The veteran was afforded a VA examination in June 2004.  The 
veteran reported increasing left midsole pain after standing 
longer than 30 minutes, which progressively worsened over 
time.  At the time, she reported wearing custom orthotics for 
the past year.  She continued that there was no pain at rest, 
but there was pain when sitting, which she rated a 4 on a 
scale of 1 to 10.  The veteran reported that her pain was 
present about 30 percent of the time and denied any 
stiffness, swelling, or weakness.  

Upon physical examination, the Achilles alignment was normal 
both at rest and with weight bearing.  The examiner noted 
that there was no deviation of the alignment of the forefoot 
with the midfoot, which was straight.  It was further noted 
that there were no valgus deformity; and there was no 
palpable tenderness anywhere about the Achilles entire foot 
except for some mild palpable tenderness in the mid-sole 
without palpable masses, discoloration, swelling, or visible 
deformity.  In addition, strength resistance of the 
examiner's hands was 5 out of 5 with both plantar flexion and 
dorsiflexion.  The veteran's active range of motion were as 
follows: 50 degrees for full plantar reflexion and 35 degrees 
for dorsa flexion.  The examiner also noted that her gait was 
normal without limping, listing, or guarding.  The veteran 
was diagnosed with normal pes planus except palpable 
tenderness of the left midsole only.  The veteran had normal 
midsole arch in the neutral position.      

After reviewing the totality of the evidence, the Board is 
compelled to conclude that a rating in excess of 10 percent 
is not warranted.  Although the veteran reports pain on use, 
the Board notes that there is no diagnosis of severe acquired 
flat foot and that there no objective evidence of marked 
deformity, and characteristic callosities to warrant the next 
higher rating of 20 percent.  As noted in the June 2004 VA 
examination, there was no valgus deformity and the veteran 
denied any swelling.  Further, there is no diagnosis of 
pronounced acquired flatfoot and there is no objective 
evidence of marked pronation, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation to warrant 
a 30 percent disability rating.  Although the June 2004 VA 
examination reveals mild palpable tenderness in the mid-sole, 
there was no evidence of extreme tenderness.  Accordingly, 
the medical examination for the specific purpose of 
ascertaining the degree of severity has clearly shown that 
the regulatory criteria for a higher rating have not been 
met.  Also, the Board finds that staged ratings are not for 
application since the evidence shows that there has been no 
more than moderate pes planus during the entire time period 
in question. 

The Board finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
her bilateral pes planus disability.  Diagnostic codes 5280 
for unilateral hallux valgus and 5282 for hammer toe are not 
for application since the highest available rating is 10 
percent and since there is no evidence of the aforementioned 
disabilities.  In addition, there is no evidence of pes 
cavus, Morton's disease, hallux rigidus, malunion/non union 
of tarsal or metatarsal bones, or other foot injuries to 
warrant a higher rating under Diagnostic Codes 5278, 5279, 
5281, 5283, and 5284, respectively.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Here, 
however, a higher rating is not warranted based on functional 
loss.  The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Since Diagnostic Code 5276 is not based on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do 
not apply.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted previously, her letters 
received in February 2003 and August 2006 collectively 
informed the VA that she had not been gainfully employed 
since discharge from service because she was unable to stand 
for prolonged periods and was unable to lift, but noted that 
she was a student pursuing an undergraduate degree.  She 
continued that she withdrawing from the nursing degree 
program and is now studying for another degree that would 
accommodate her inability to stand or sit for any extended 
period of time.  As she is able to find a degree that has 
accommodated her, nothing precludes the veteran from pursuing 
employment that would also be as accommodating.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Right Foot

The veteran asserts that her right foot pes planus with 
plantar fasciitis began in boot camp when her arches 
collapsed.  She stated that she was seen by a physician who 
informed her that nothing could be done except to avoid 
prolonged wear and tear on her feet that included standing.  

However, service medical records are silent for any 
references to the veteran having complaints of, treatments 
for, or diagnosis for any right foot disability.  January 
1995 entrance and July 1999 exit examinations show that the 
veteran's feet were clinically evaluated as normal; 
additionally, there were no notations of right foot pes 
planus with plantar fasciitis.  VA clinical records disclose 
that the veteran began to receive treatment for right foot 
pes planus with plantar fasciitis in March 2003 and May 2003.  
None of the veteran's medical records, however, contain any 
competent medical opinion that her right foot pes planus with 
plantar fasciitis is etiologically related to her active-duty 
service.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of records fails to indicate 
that a right foot disability, first reported many years post 
service, had its onset in service or is otherwise related 
thereto.

Finally, the Board notes that the veteran's and her mother's 
assertions are insufficient to support a grant of service 
connection.  It is undisputed that a lay person is competent 
to offer evidence as to facts within her personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, given the evidence of record, the Board finds that 
the veteran's assertions are insufficient to establish a 
relationship between her service and current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, the veteran's claim must be denied.  

The Board acknowledges that the veteran's military records 
include references to her military occupation as a corpsman.  
To the extent that the veteran has medical training to render 
her competent to offer opinions as to medical diagnoses and 
causation, the claim must be denied as there no evidence of 
any complaints of, treatments for, or diagnosis of any right 
foot disability in service.  

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and her 
subsequent development of right foot pes planus with plantar 
fasciitis.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  

Depression

The veteran maintains that after a miscarriage in service, 
she saw a psychiatrist who diagnosed her with depression.  
She noted that the depression contributed to her inability to 
perform her duties, which she reports was a major factor in 
her discharge.  She notes that she and her primary care 
provider are monitoring her depression.

In reaching its decision, the Board has taken into account 
all of the evidence of record, to include the veteran's 
service medical records, VA clinical records, VA examination 
reports, and post-service private treatment reports.  Records 
from private medical providers disclose that the veteran had 
a complaint of mood swings  in September 2004, and reported a 
family history of depression, but was ultimately diagnosed 
with Premenstrual Dysphoric Disorder (PMDD).  Service medical 
records are silent for any references to the veteran having 
any depression.  On her July 1999 separation examination, the 
veteran's psychiatric condition was clinically evaluated as 
normal and there was no indication that the veteran had been 
treated for, complained of, or diagnosed with depression.  
Further, none of the veteran's service medical records and 
private medical records contain any diagnosis of depression.  

As no depression is now present, an award of service 
connection is not in order. Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

As noted previously, McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as the evidence of 
records fails to indicate that the reported depression had 
its onset in service or is otherwise related thereto.

The Board again acknowledges the veteran's and her mother's 
assertions that her depression had its onset in service.  
Nevertheless, given the evidence of record, the Board finds 
that the veteran's assertions are insufficient to establish a 
relationship between her service and a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, this claim must also be denied.

The Board again acknowledges that the veteran's military 
records include references to her military occupation as a 
corpsman.  To the extent that the veteran has medical 
training to render her competent to offer opinions as to 
medical diagnoses and causation, the Board nevertheless 
believes that more weight is to be afforded the September 
2004 private medical record which was conducted by Julie 
Wood, who is a medical doctor.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

An initial rating higher than 10 percent for traumatic 
arthritis of the cervical spine is denied.

An initial rating higher than 10 percent for left foot pes 
planus with plantar fasciitis is denied.

Service connection for a right foot disability, to include 
pes planus with plantar fasciitis, is denied.

Service connection for depression is denied.  


REMAND

The veteran is claiming service connection for a right 
shoulder disability.  Service medical records show that the 
veteran was treated for shoulder pain in December 1997 
following a motor vehicle accident.  The veteran was afforded 
a VA examination in April 2003 and was diagnosed with history 
of right shoulder injury due to motor vehicle accident.  
Although May 2003 x-rays showing negative findings, various 
City-County Health Department medical records from May 2003 
to September 2004 show treatment for right shoulder pain.  
Since a medical opinion was not rendered whether the 
veteran's right shoulder pain is related to service, this 
case is being remanded for another VA examination to 
determine the etiology of her current right shoulder pain.  
See 38 C.F.R. § 3.159(c)(4); 38 U.S.C.A. § 5103A(d).

The veteran is also claiming service connection for 
headaches.  Service medical records show that the veteran 
complained of worsening headaches in May 1997 after a motor 
vehicle accident.  This evidence establishes an injury in 
service.  Further, a March 2006 City-County Health Department 
medical record shows that the veteran was treated for 
migraine headaches and various medical records prior to this 
treatment show complaints of headaches.  This case is being 
remanded for a VA examination to determine the etiology of 
her current headaches.  See Id.

Additionally, the veteran is claiming service connection for 
low back disability, which she maintains occurred 
transferring patients as a corpsman in the military.   
Service medical records from August 1997 show that the 
veteran was seen for complaints of low back pain and was 
diagnosed with back strain.  On VA examination in April 2003, 
the veteran was diagnosed with history of low back pain.  May 
2003 x-rays showed very mild L5-S1 joint space narrowing.  No 
opinion regarding the etiology of the veteran's low back pain 
was subsequently rendered.  Consequently, this case is being 
remanded for an additional VA examination to determine the 
etiology of the veteran's current low back disability.  See 
Id.
       
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but she was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and/or 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After completion of the above, the 
veteran should be afforded appropriate VA 
examinations to determine the nature, 
extent and etiology for the headaches, 
and right shoulder and low back 
disabilities claimed by the veteran.  It 
is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination.  A detailed medical history 
of the disabilities at issue should be 
obtained.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. 

The examiners should offer opinions as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's right shoulder 
disability, headaches, and low back 
disability had their onset in or are 
otherwise related to the veteran's 
military service.  Reasons and bases for 
all conclusions should be stated.

4.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
right shoulder disability, headaches, and 
low back disability.  If the benefits 
sought on appeal are not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


